228 Ga. 417 (1971)
186 S.E.2d 93
REDMOND
v.
WALTERS.
26834.
Supreme Court of Georgia.
Submitted November 8, 1971.
Decided December 1, 1971.
Hutchinson & Pittman, Hilton S. Hutchinson, Thomas H. *418 Pittman, for appellant.
Seymour S. Owens, for appellee.
UNDERCOFLER, Justice.
This appeal is from an order of the trial court entered on August 12, 1971, attempting to amend the order of the trial court entered at a previous term of court on May 20, 1971, awarding custody of a minor child to the appellee in a habeas corpus proceeding. Held:
1. The appellee has filed a motion to dismiss the appeal on the basis that the judgment of August 12, 1971, is not a final judgment and has not been certified for immediate review by the trial court. There is no merit in this contention. The application for habeas corpus is no longer pending in the trial court and the judgment is subject to review under Code Ann. § 6-701 (a1) (Ga. L. 1965, p. 18; 1968, pp. 1072, 1073).
2. A final judgment cannot be amended at a subsequent term. City of Cornelia v. Gunter, 227 Ga. 464 (181 SE2d 489). The judgment of the trial court on May 20, 1971, awarding the child to the appellee father was a final judgment.
The attempt of the parties at the subsequent term to confer jurisdiction on the trial court to extend the visitation privileges of the mother does not alter the rule. "Jurisdiction of the subject matter of a suit cannot be conferred by agreement or consent, or be waived or based on an estoppel of a party to deny that it exists." Langston v. Nash, 192 Ga. 427, 429 (15 SE2d 481); Georgia R. & Bkg. Co. v. Redwine, 208 Ga. 261, 262 (66 SE2d 234). It follows that the trial court had no jurisdiction of this case at the subsequent term of court after its final judgment had been entered. Its order on that date was void.
Judgment reversed. All the Justices concur.